DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 5 of U.S. Patent No. 11,174,357. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent does not include the hyaluronic acid, however, claim 18 adds this compound.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harriton et al (US 2013/0078299).
With regards to claim 1, Harriton teaches a crosslinked hydrogel (abstract) wherein gel is crosslinked through irradiation (abstract) wherein the hydrogel is formed from agar (0028) and hyaluronic acid (0042).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al (3/27/2017, Acc. Chem. Res., 50, 703-713).
With regards to claim 1, Tam teaches a photosensitive hydrogel formed from hyaluronic acid and agarose and crosslinked by photoirradiation (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (WO 2018/231718) in view of Harriton et al (US 2013/0078299).
With regards to claim 1, Miller teaches a hydrogel made of Hyaluronic acid and agarose (page 1).
Miller does not teach the process to include using radiation to crosslink the gel.
The disclosure of Harriton is adequately set forth in paragraph 5 above and is herein incorporated by reference.  Harriton teaches the motivation for using irradiation to crosslink the gel to be because by using radiation to crosslink the gel, the percentage of crosslinking may be tightly controlled (0031).  Miller and Harriton are analogous in the art of crosslinked hydrogels.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the method of crosslinking of Harriton in the process of Miller, thereby obtaining the present invention.
With regards to claim 3, Miller teaches the amount of agarose to be from 0.15-0.35%.
With regards to claim 4, Miller teaches the gel with the combination of agarose and hyaluronic acid to be exposed to a hyaluronidase enzyme (page 3).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harriton et al (US 2013/0078299), Tam et al (3/27/2017, Acc. Chem. Res., 50, 703-713), or Miller et al (WO 2018/231718) as applied to claim 1 above, and further in view of Thomas et al (US 20096/0035344).
With regards to claim 2, the disclosure of Harriton is adequately set forth in paragraph 5 above and is herein incorporated by reference, the disclosure of Tam is adequately set forth in paragraph 6 above and is herein incorporated by reference, and the disclosure of Miller is adequately set forth in paragraph 8 above and is herein incorporated by reference.
These references do not teach the process to include the step of at least partially dehydrating the gel prior to irradiation the gel.
Thomas teaches a polymer hydrogel that is formed by the process including forming a hydrogel structure and at least partially dehydrating the gel (abstract).  Thomas teaches the motivation for at least partially dehydrating the gel to be because it creates the aerogel structure that can then be cut or molded to a desired shape (0020).  Thomas, Miller, Harriton, and Tam are analogous in the art of crosslinkable hydrogels.  In light of the benefits above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the step of Thomas to the process of either Miller, Harriton, or Tam.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harriton et al (US 2013/0078299) or Tam et al (3/27/2017, Acc. Chem. Res., 50, 703-713) as applied to claim 1 above, and further in view of Miller et al (WO 2018/231718).
With regards to claim 3, the disclosure of Harriton is adequately set forth in paragraph 5 above and is herein incorporated by reference and the disclosure of Tam is adequately set forth in paragraph 6 above and is herein incorporated by reference.
Neither reference teaches he amount of agarose in the hydrogel.
The disclosure of Miller is adequately set forth in paragraph 8 above and is herein incorporated by reference.  Miller teaches the motivation for the agarose to be the given concentration to be because it controls the crosslinking amount of the gel.  Miller, Harriton, and Tam are analogous in the art of crosslinkable hydrogels.  In light of the benefits above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the concentration of agarose in Miller in the gel of either Harriton or Tam, thereby obtaining the present invention.
With regards to claim 4, the disclosure of Harriton is adequately set forth in paragraph 5 above and is herein incorporated by reference and the disclosure of Tam is adequately set forth in paragraph 6 above and is herein incorporated by reference. 
Neither reference teaches the gel to be crosslinked with hyaluronidase enzyme.
The disclosure of Miller is adequately set forth in paragraph 8 above and is herein incorporated by reference.  Miller teaches the motivation for the exposure to the enzyme to be because it allows for the dissolving of the agarose or hyaluronic acid.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the enzyme step of Miller to the processes of Tam or Harriton, thereby obtaining the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763